IN THE SUPREME COURT OF TENNESSEE
                             AT NASHVILLE
                         (HEARD AT KNOXVILLE)
                                                            FILED
                                                              June 14, 1999

NATHAN BREWER,                          )                  Cecil Crowson, Jr.
                                        )                 Appellate Court Clerk
      PLAINTIFF/APPELLEE,               )
                                        )
v.                                      )   No. 01S01-9609-CV-00196
                                        )
LINCOLN BRASS WORKS, INC.,              )
                                        )
      DEFENDANT/APPELLANT.              )




                                    ORDER



      A petition for rehearing has been filed on behalf of appellant, Lincoln

Brass Works, Inc. After consideration of the same, the Court is of the opinion

that the petition should be and the same hereby is denied at the cost of

appellant, Lincoln Brass Works, Inc.




                                         PER CURIAM




DROWOTA, J. NOT PARTICIPATING